Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 12, " wherein the first electrode and the second electrode " should read - - wherein the first electrodes and the second electrodes - -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0085118) view of Jeong et al. (US 2011/0051412) and Takagi et al. (US 2014/0233101).
Regarding claim 1, Lee teaches a liquid crystal display (Fig. 4A-9C, [0076-0098]), comprising a backlight source (410/610/710/910 in Fig. 4A, 6A, 7A and 9A, [0076, 0088, 0091, 0095]);

an upper substrate (480/680/780/980 in Fig. 4A, 6A, 7A and 9A, [0076, 0088, 0091, 0095]) opposite to the lower substrate (430/630/730/930 in Fig. 4A, 6A, 7A and 9A, [0076, 0088, 0091, 0095]); and 
a liquid crystal layer (440/640/740/940 in Fig. 4A, 6A, 7A and 9A, [0076, 0088, 0091, 0095]) between the upper substrate and the lower substrate (Fig. 4A, 6A, 7A and 9A), 
wherein the backlight source (410/610/710/910 in Fig. 4A, 6A, 7A and 9A, [0076, 0088, 0091, 0095]) comprises at least one light source (412/612/712/912 in Fig. 4A, 6A, 7A and 9A, [0078]), wherein light emitted from the at least one light source (412/612/712/912 in Fig. 4A, 6A, 7A and 9A, [0078]) is incident into the liquid crystal layer (440/640/740/940 in Fig. 4A, 6A, 7A and 9A, [0076, 0088, 0091, 0095]) in a collimated manner (Fig. 4B, 6B, 7B and 9A, [0079, 0085, 0089, 0092]), and 
wherein the liquid crystal display (Fig. 4A-9C, [0076-0098]) further comprises:
a plurality of first electrodes (the electrodes of 742/942 corresponding to the left end of each lens in Fig. 7A and 9A, [0091]) and a plurality of second electrodes (the electrodes of 742/942 corresponding to the right end of each lens in Fig. 7A and 9A, [0091]), wherein each of the first (the electrodes of 742/942 corresponding to the left end of each lens in Fig. 7A and 9A, [0091]) and second electrodes (the electrodes of 742/942 corresponding to the right end of each lens in Fig. 7A and 9A, [0091]) are disposed between the lower substrate (430/630/730/930 in Fig. 4A, 6A, 7A and 9A, [0076, 0088, 0091, 0095]) and the liquid crystal layer (440/640/740/940 in Fig. 4A, 6A, 7A and 9A, [0076, 0088, 0091, 0095]), and wherein the 
Lee already teaches that the backlight source (410/610/710/910 in Fig. 4A, 6A, 7A and 9A, [0076, 0088, 0091, 0095]) comprises at least one light source (412/612/712/912 in Fig. 4A, 6A, 7A and 9A, [0078]), wherein light emitted from a prism pattern (Fig. 4A, 6A, 7A and 9A) disposed at the top of the backlight source (410/610/710/910 in Fig. 4A, 6A, 7A and 9A, [0076, 0088, 0091, 0095]) is incident into the liquid crystal layer (440/640/740/940 in Fig. 4A, 6A, 7A and 9A, [0076, 0088, 0091, 0095]) in a collimated manner (Fig. 4B, 6B, 7B and 9A, [0079, 0085, 0089, 0092]), Lee does not explicitly teach that the backlight source comprises a plurality of light sources, wherein light emitted from each of the light sources is incident into the liquid crystal layer in a collimated manner, a light shielding structure in one-to-one correspondence with each light source of the backlight source, and orthographic projections of the light source of the backlight source and the light shielding structure on the lower substrate are overlapping. Lee also does not teach that each of the first electrodes and the second electrodes are configured to receive different voltages during operation of the liquid crystal display to form an electric 
Jeong et al. teaches that the backlight source (Fig. 11, Fig. 8, [0087-0092, 0074-0076]) comprises a plurality of light sources (220 in Fig. 11, [0087]), wherein light (Fig. 11) emitted from a prism pattern (251 in Fig. 11, [0089-0091]) disposed at the top of the backlight source (Fig. 11, [0089-0091]) are incident from the plurality of light sources (220 in Fig. 11, [0087]), a light shielding structure (260 in Fig. 11, [0076, 0087]) in one-to-one correspondence with (Fig. 11, [0076, 0087]) each light source (220 in Fig. 11, [0087]) of the backlight source (Fig. 11, Fig. 8, [0087-0092, 0074-0076]), and orthographic projections of the light source (220 in Fig. 11, [0087]) of the backlight source (Fig. 11, Fig. 8, [0087-0092, 0074-0076]) and the light shielding structure (260 in Fig. 11, [0076, 0087]) on the lower substrate (Fig. 1-2, Fig. 11) are overlapping (Fig. 11, [0076, 0087]). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Jeong et al. for the system of Lee such that the backlight source comprises a plurality of light sources, wherein light emitted from each of the light sources is incident into the liquid crystal layer in a collimated manner, a light shielding structure in one-to-one correspondence with each light source of the backlight source, and orthographic projections of the light source of the backlight source and the light shielding structure on the lower substrate are overlapping since this would help that the backlight unit is divided into regions each can be selectively and independently driven, so as to be turned on/off, a brightness (i.e., a brightness of light emitted from the corresponding light source) of light emitted from a region of the backlight unit can be adjusted based on a gray peak value or a color coordinate signal of each divided region, and a concentration of light emitted from the light sources in a predetermined portion is prevent or reduced (Jeong et al., [0046, 0076])

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Takagi et al. for the system of Lee in view of Jeong et al. such that each of the first and second electrodes are disposed between the lower substrate and the liquid crystal layer, wherein the first electrodes and the second electrodes are each further disposed in a same layer alternately at intervals, and each of the first electrodes and the second electrodes are configured to receive different voltages during operation of the liquid crystal display to form an electric field, so that liquid crystal molecules within a region of the electric field can be deflected to form a plurality of convex lens structures since this would help to provide a liquid crystal 

Regarding claims 2-4, 7 and 9, Lee does not teach the following elements. 
Takagi et al. teaches the following elements:
(Claim 2) the liquid crystal display (Fig. 8, [0068-0071], Fig. 6-7, 9 and 14, [0050-0067, 0072-0101]) further comprises a controller (30 in Fig. 1, [0035, 0039-0040]) for adjusting a voltage difference between each of the first electrodes and the second electrodes (Fig. 8, Fig. 6-7, 9 and 14,  [0068-0071], Fig. 1, [0035, 0039-0040]) so as to adjust a curvature of the lens structures (Fig. 8, Fig. 6-7, 9 and 14, Fig. 15-19, [0068-0071, 0050]).
(Claim 3) the larger a curvature of a lens structure (Fig. 15-19, Fig. 8, Fig. 6-7, 9 and 14, [0068-0071, 0050]) is, the larger an exit angle of light exiting from the lens structure will be (Fig. 15-19, Fig. 8, Fig. 6-7, 9 and 14, [0068-0071, 0050]).  
(Claim 4) the larger a voltage difference (Fig. 8, Fig. 6-7, 9 and 14, [0070]) between a first electrode (the electrode of 104 corresponding to V1 or V5 in Fig. 8, Fig. 6-7, 9 and 14, [0070]) and a second electrode (the electrode of 104 corresponding to V3 or V7 in Fig. 8, Fig. 6-7, 9 and 14, [0070]) is, the larger a curvature of a corresponding lens structure will be (Fig. 8, Fig. 6-7, 9 and 14, Fig. 15-19).
(Claim 7) the first electrodes (the electrode of 104 corresponding to V1 or V5 in Fig. 8, Fig. 6-7, 9 and 14, [0070]) and the second electrodes (the electrode of 104 corresponding to V3 or V7 in Fig. 8, Fig. 6-7, 9 and 14, [0070]) are of a same structure (Fig. 8, Fig. 6-7, 9 and 14, Fig. 3 and Fig. 12) and are arranged in an array (Fig. 8, Fig. 6-7, 9 and 14, Fig. 3 and Fig. 12).
(Claim 9) the first electrodes (the electrode of 104 corresponding to V1 or V5 in Fig. 8, Fig. 6-7, 9 and 14, [0070]) and the second electrodes (the electrode of 104 corresponding to V3 or 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Takagi et al. for the system of Lee in view of Jeong et al. and Takagi et al. since this would help to provide a liquid crystal lens with two types of refractive index distributions and the visible area angle can be double when desired (Takagi et al., [0005, 0103, 0052]).

Regarding claim 5, Lee already teaches that a center portion of a convex lens structure (Fig. 4C, 6C, 7C and 9A) for light of the backlight source (412/612/712/912 in Fig. 4A, 6A, 7A and 9A, [0078]) and other portions of the lens structure (Fig. 4C, 6C, 7C and 9A) for light of the backlight source (412/612/712/912 in Fig. 4A, 6A, 7A and 9A, [0078])
Takagi et al. also teaches a refractive index of a center portion of a convex lens structure (Fig. 8, Fig. 6-7, 9 and 14) is larger than (Fig. 8, Fig. 6-7, 9 and 14, [0070]) refractive indexes of other portions of the lens structure (Fig. 8, Fig. 6-7, 9 and 14).  
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Takagi et al. for the system of Lee in view of Jeong et al. and Takagi et al. such that a refractive index of a center portion of a convex lens structure for light of the backlight source is larger than refractive indexes of other portions of the lens structure for light of the backlight source since this would help to provide a liquid crystal lens with two types of refractive index distributions and the visible area angle can be double when desired (Takagi et al., [0005, 0103, 0052]).

Regarding claims 12-14 and 16
(Claim 12) the liquid crystal display (Fig. 4A-9C, [0076-0098]) further comprises a light color conversion layer (460 and 470, 760 and 770, or 960 and 970 in Fig. 4A, 7A and 9A, Fig. 3A, [0076, 0082-0083, 0088, 0091, 0095]), wherein the light color conversion layer (460 and 470, 760 and 770, or 960 and 970 in Fig. 4A, 7A and 9A, Fig. 3A, [0076, 0082-0083, 0088, 0091, 0095]) is located at a side of the liquid crystal layer facing the upper substrate (Fig. 4A, 6A, 7A and 9A), for converting light transmitted through a region of the liquid crystal layer corresponding to a lens structure into monochromatic light (Fig. 3A-3B, [0082], Fig. 4A, 6A, 7A and 9A), or the light color conversion layer is located at a side of the liquid crystal layer facing the lower substrate, for converting light emitted by the backlight source and corresponding to the lens structure into monochromatic light.  
(Claim 13) the light color conversion layer (460 and 470, 760 and 770, or 960 and 970 in Fig. 4A, 7A and 9A, Fig. 3A, [0076, 0082-0083, 0088, 0091, 0095]) comprises a light splitting film or a color filter film (470, 770, or 970 in Fig. 4A, 7A and 9A, Fig. 3A, [0076, 0082, 0088, 0091, 0095]), wherein converted light corresponding to different lens structures includes at least three colors (4A, 7A and 9A, Fig. 3A, [0076, 0082-0083, 0088, 0091, 0095]).
(Claim 14) each of the first electrodes and the second electrodes are transparent electrodes ([0091, 0095]).
(Claim 16) a method for driving (Abs, [0010, 0017, 0021, 0084, 0087, 0094, 0102-0103]) the liquid crystal display (Fig. 4A-9C, [0076-0098]), comprising: receiving a signal for an image to be displayed ([0002, 0084, 0080]); controlling voltages supplied to the first electrodes and the second electrodes ([0010, 0017, 0021, 0084, 0087, 0094, 0102-0103]) according to a grayscale value for each sub-pixel in the signal for an image to be displayed (Abs, [0112, 0002, 0084-0085, 0113]) so as to control a curvature of the convex lens structures (Fig. 4C, 6C, 7C and 9A). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jeong et al. and Takagi et al. as applied to claim 7 above, and further in view of Kim (US 2011/0157497).
Regarding claim 8, Lee does not teach that a distance between a first electrode and an adjacent second electrode is less than or equal to 3 μm.
Kim teaches that a distance between a first electrode and an adjacent second electrode is between 1 μm to 10 μm (Fig. 4-5, [0084]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of being less than or equal to 3 μm overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a distance between a first electrode and an adjacent second electrode is between 1 μm to 10 μm as taught by Kim for the system of Lee in view of Jeong et al. and Takagi et al. to recognize and try a distance between a first electrode and an adjacent second electrode is less than or equal to 3 μm since this would help that the different numbers of views can be produced to have the same liquid crystal layer thickness by dividing the lens region of relatively great number of views into a plurality of sub-regions (Kim, [0095, 0003]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jeong et al. and Takagi et al. as applied to claim 1 above, and further in view of Chen et al. (US 2012/0120333).
Regarding claim 11, Lee does not teach that he liquid crystal display further comprises a first alignment film between the lower substrate and the liquid crystal layer, and a second alignment film between the liquid crystal layer and the upper substrate.
Chen et al. teaches that he liquid crystal display (Fig. 1) further comprises a first alignment film (15 in Fig. 1, [0032]) between the lower substrate and the liquid crystal layer (Fig. 1, [0032]), and a 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen et al. for the system of Lee in view of Jeong et al. and Takagi et al. since this would help to provide an initial aligning direction for the liquid crystal layer when it has a non-lens effect, and provide a the liquid crystal lens can switch between a lens effect and a non-lens effect (Chen et al., [0015]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jeong et al. and Takagi et al. as applied to claim 1 above, and further in view of Vasylyev (US 2017/0254518).
Regarding claim 15, Lee does not teach that the light source comprises a laser, and the light shielding structure comprises a black matrix.
Vasylyev teaches that the light source comprises a laser (Fig. 22, [0184, 0180]), and the light shielding structure (604/606 in Fig. 22, [0184-0190]) comprises a black matrix (Fig. 22, [0185]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Vasylyev for the system of Lee in view of Jeong et al. and Takagi et al. since this would help that the reflected beams can be recycled and emitted from the illumination device in an indirect fashion, and provide a space- and optically-efficient structure (Vasylyev, [0186, 0008]).

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a liquid crystal display as set forth in claims 6 and 10.
Regarding claim 6, none of the prior art discloses or suggests a liquid crystal display recited in claim 1, wherein the liquid crystal display further comprises a plurality of sub-pixels arranged in an array, wherein “a light shielding structure in one-to-one correspondence with each light source of the backlight source, each of the sub-pixels being in one-to-one correspondence with the lens structures, the lens structures being in one-to-one correspondence with each light source of the backlight source” in combination with the other required elements of the claim.
The most relevant references, Lee (US 2016/0085118) view of Jeong et al. (US 2011/0051412) and Takagi et al. (US 2014/0233101) taken along or in combination, at least fails to disclose or suggest the claim limitation of “a light shielding structure in one-to-one correspondence with each light source 

Regarding claim 10, none of the prior art discloses or suggests a liquid crystal display recited in claim 1, wherein the liquid crystal display further comprises a plurality of sub-pixels arranged in an array, wherein “a light shielding structure in one-to-one correspondence with each light source of the backlight source, the light shielding structure is located between the upper substrate and the liquid crystal layer” in combination with the other required elements of the claim.
The most relevant references, Lee (US 2016/0085118) view of Jeong et al. (US 2011/0051412) and Takagi et al. (US 2014/0233101) taken along or in combination, at least fails to disclose or suggest the claim limitation of “a light shielding structure in one-to-one correspondence with each light source of the backlight source, the light shielding structure is located between the upper substrate and the liquid crystal layer” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871